UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March 27, 2012 Date of Report (Date of earliest event reported) NU SKIN ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Delaware 001-12421 87-0565309 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 75 West Center Street Provo, UT 84601 (Address of principal executive offices and zip code) (801) 345-1000 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. David D. Ussery, E.J. “Jake” Garn and Sandra N. Tillotson recentlyinformed Nu Skin Enterprises, Inc. (the “Company”) that they will not stand for re-election and will retire from the Company’s board at the Company’s upcoming 2012 Annual Meeting of Stockholders. As previously announced in October 2011, the Company’s executive chairman of the board, Blake M. Roney, plans to take a three-year leave of absence from the Company to fulfill a volunteer ecclesiastical leadership assignment. The Company anticipates that Mr. Roney will continue to serve as executive chairman of the board through the Company’s 2012 Annual Meeting of Stockholders. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NU SKIN ENTERPRISES, INC. (Registrant) /s/Ritch N. Wood Ritch N. Wood Chief Financial Officer Date:April 2, 2012
